DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
 Response to Amendment
The Amendment submitted on March 28, 2022, has been entered.  Claims 13 - 21 have been cancelled.  Claims 1, 10, 11, 22, 25, and 26 have been amended and claims 28 - 33 have been added.  Therefore, the pending claims are 1 – 12 and 22 - 33.
The cancellation of claim 21 is sufficient to render moot the rejection to that claim set forth in the previous Office Action.
The declaration under 37 CFR 1.132 filed March 28, 2022 is insufficient to overcome the rejection of claims 1 – 12 and 21 - 27 based upon Stanhope et al. (2011/0010827) as set forth in the last Office action because:  the declaration is only drawn to showing that arc rating decreases with weight and that the present invention is am improvement over Nomex IIIA fabric and the Tecasafe Plus fabrics because the present invention produces fabric that have better arc resistance at lower fabric weights. However, the two materials discussed by the applicant, are not sufficient to overcome the rejection because the prior art reference teaches using a fabric made from two different types of yarn wherein the face side is formed of mostly one yarn and the back side is formed from mostly the other type of yarn. The prior art is not based on a fabric made from a single type of yarn as discussed in the declaration. And the declaration does not provide any test data on samples similar to the materials taught by Stanhope et al.	Further, the declaration suggests that the improved property is a result of using a two yarn structure wherein each yarn is located primarily on opposing surface. This is in fact very similar to the fabric structure and materials used by Stanhope et al. Thus, the declaration suggests that this improved property is likely to be present in the product taught by Stanhope et al. because Stanhope teaches that the fabric include a fire retardant yarn on one surface and a more comfortable yarn on the opposite surface like the claim invention. The declaration did not provide any test results that correspond to the prior art used in the rejection, and only suggests that the fabric structure of Stanhope is likely to be the reason the property is improved. Thus, the rejection is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 12 and 22 – 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The pending claims require a woven fabric produced from combination of two different types of yarns wherein each yarn is predominantly woven on only one surface. Further, the two types of yarns include a blend of different materials. The second yarn is claimed as having at least 65% cellulosic fibers. The claims further recite that the fabric has a certain basis weight and an arc rating to fabric weight ratio of at least 1.2. The claim further requires that the fabric contains a total amount of 40 – 60% of non-flame resistant cellulosic fibers. While the disclosure discusses each of the features can be a part of the invention, the disclosure fails to teach that this specific combination of yarn blends with a total of 40-60% non-flame resistant cellulose in a basis weight between 5 to 7 osy will produce the arc rating to fabric weight ratio of at least 1.2. Instead the disclosure only teaches that some embodiments will have the claimed ratio (paragraph 51). The disclosure is not specific to which embodiments have the desired ratio, nor does the disclosure teach or direct one of ordinary skill in the art how to make an embodiment which has the higher arc rating to fabric weight ratio. The disclosure further includes examples which do meet the higher arc rating to fabric weight ratio limitation. However, these examples are only produced with Tencel fibers as the cellulosic component. The disclosure does not teach or address how the use of different cellulosic fibers would impact the arc rating and arc rating to fabric ratio. Hence, since the property is disclosed as being present in some embodiments, without providing further detail as to how to produce that property. And the disclosure only provides examples made from Tencel fibers that have the claimed property the disclosure does not teach that other types of cellulosic fibers would produce this desired property. The disclosure is only showing the specific combinations of fibers produce the claimed property.
	Further, it would not be considered to be obvious to one of ordinary skill in the art that all cellulosic fibers would meet these properties because cellulose fibers have different combustion properties and flame propagation because the materials are very different. The properties of cotton fibers, which are naturally occurring fibers, are different from rayon, lyocell, and Tencel fibers which are chemically modified cellulosic starting materials such as pulp, that are processed to form filaments. All the properties of these fibers vary to a wide degree depending on the starting materials and the processing steps. Thus, one of ordinary skill in the art would not expect the arc rating of cotton to be practically identical to Tencel and would therefore, not know from the disclosure if the other cellulosic materials discussed in the disclosure would have the same arc rating properties as the examples that use Tencel. Further, the disclosure suggests that non FR-cellulose or FR-cellulose materials can be used in the disclosure. These materials would have significantly different combustion and propagation properties. Hence, the disclosure has not met the standard for teaching that the invention when made from 40 – 60% non FR cellulosic fibers, with a basis weight between 5 – 7 osy would have an arc ration to fabric ratio of at least 1.2. Instead, the disclosure only teaches that this property occurs in some embodiments and those embodiments use Tencel fibers as the cellulosic fiber.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 and 22 – 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “non-flame resistant cellulosic fibers” in the last line of claim 1 is indefinite. It is unclear if this non-flame resistant cellulosic fiber is in addition to the previous cellulosic fibers discussed earlier in claim 1 or if this cellulosic component is in addition to the earlier fiber materials listed in the claim. Or is the non-flame resistant fiber making up only one of the cellulosic fibers in the two different blends. It is unclear how the multiple cellulosic fibers listed in claim 1 relate to each other. Claim 26 is similarly rejected. Claims 2 – 11, 22 – 25, and 27 – 33 are rejected due to their dependency on claim 1 or 26.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 6,  8 – 12, and 22 - 33 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanhope et al. (2011/0010827) in view of Tutterow (2008/0057807) and Rock et al. (2013/0065470).
	Stanhope et al. discloses a flame resistant fabric formed by warp and fill yarns having different contents (abstract). The fabric is designed to have a first yarn predominantly on the face side of the fabric and second yarn predominantly on the body side of the fabric so that the sides have different properties (paragraphs 7, 25, and 26). The body side can include a fiber blend that is softer and more absorbent (paragraph 7). For instance, a comfortable fiber blend (e.g. a blend including one or more cellulosic fibers) can be chosen as the body side yarn to give the fabric better comfort properties (paragraph 26). Additionally, the face side of the fabric can be chosen to have improved durability properties (paragraph 7). Further, the fabric is preferably woven with a twill, satin, or sateen pattern to have a different yarn on each side of the fabric (paragraph 25). Stanhope et al. discloses the fabric has a preferable basis weight range between 5 – 9 oz/yd2 (paragraph 23).
	Stanhope teaches that the face side yarns are formed from a blend including 0 to 100% of one or more of modacrylic fibers, cellulosic fibers, inherently FR fibers and other non-FR fibers (paragraph 31). Further, Stanhope teaches that any suitable fiber blend can be selected as long as the overall fabric remains flame resistant (paragraph 31). Further, Stanhope teaches that suitable fiber blends can be found in US PGPub 2008/0057807 to Tutterow et al., which is incorporated by reference (paragraph 15). Tutterow et al. teaches that preferred fire resistant fiber blends include 40 – 50% modacrylic fibers, 30 – 40% cellulosic fibers (preferably TENCEL) and 10 – 15% aramid fibers (paragraph 26). The examples taught by Stanhope et al. and Tutterow et al. include fiber blends with 40 – 50% modacrylic, 30 – 40% TENCEL, and 5 – 20% aramid fibers. With the examples having more than 50% of the blend including modacrylic and aramid fibers and one examples as high as 63% of the blend includes modacrylic and aramid fibers.  Thus, it would be obvious to one of the art to choose a fire resistant fiber blend as taught by Tutterow et al. as the face side body yarn since it is taught to have good fire resistant properties and Stanhope et al. suggests that the blends can be used in the invention. Further, all the specific examples in Stanhope et al. and Tutterow include at least two times more modacrylic than aramid fibers and all the examples of Tutterow et at al. teach having at least 3 times more modacrylic than aramid fibers. 	Additionally, Stanhope et al. discloses that the inherent FR fibers can include meta-aramid and para-aramid fibers (paragraph 21). The cellulosic fibers can be chosen from natural or synthetic cellulose fibers such as rayon, FR rayon, lyocell, TENCEL and both FR and non-FR fibers can be used as the cellulosic component (paragraphs 18 – 19).
	Further, Stanhope et al. discloses that the second yarn on the body-facing surface should be designed to be softer and more comfortable. A general fiber blend to be used on the body side of the fabric is taught by Stanhope to include 20 – 80% by weight cellulosic fibers, 0 – 55% by weight modacrylic fibers, 0 – 80% by weight inherently FR fibers, and 0 – 15% by weight other non-FR fibers (paragraph 30). Rock et al. is drawn to fire resistant blends that include higher amounts of cellulosic fibers than modacrylic of other inherently FR fibers. Rock teaches that the fiber blend includes 20 to 45% by weight modacrylic fibers, 40 to 75% by weight hydrophilic fibers, and 5 to 30% by weight of a second flame resistant fibers (abstract). The hydrophilic fibers are chosen from non-FR cellulosic fibers such as cotton fibers, regenerated cellulose fibers, lyocell, rayon or TENCEL fibers (paragraph 7). Rock teaches that the high amounts of cellulosic fibers enhance the comfort level of the user (paragraph 24). Further, Rock teaches that blend can maintain sufficiently high LOI values when the cellulosic fibers are between 70 and 75% of the overall weight of the blend (paragraph 24). Thus, one of ordinary skill in the art would be motivated to use a blend as suggested by Rock et al. with 70 to 75% by weight of cellulosic fibers, as the body facing yarns in the fabric of Stanhope et al., since Stanhope suggests the body side yarn should improve comfort and have higher levels of cellulosic fibers and Rock et al. teaches that the blend can have enhanced comfort properties with 70 to 75% cellulosic fibers and still maintain relatively good fire resistance properties. 
	With regards to the amount of cellulosic fibers in the entire fabric. As set forth above it was unclear how the amount of total non-FR cellulose related to the amounts in the yarn blends that weren’t specified as non-FR cellulose. But it would have been within the level of skill to optimize the amount of cellulose fiber in the entire fabric. Since the first yarn includes about less than 50% cellulosic fibers, preferably 15% to 40%, and the second yarn includes at least 65% cellulosic fibers, a fabric made with about a 50/50 mix of each yarn would reasonable have about 40% to 60% cellulose fibers. Therefore, it would be within the level of skill in the art to optimize the fabric to have about 40 to 60% cellulosic fibers.
	Finally, Stanhope et al. discloses that the fabrics on the invention should also have an after-flame of less than 2 seconds and less than 4 inch char length (paragraph 33). Rock et al. discloses that the fiber blend has a char length of less than 4 inches and an after flame of less than 2 seconds (paragraph 11). While Tutterow et al. does not specifically, address after flame or char length, Tutterow et al. discloses that the fabrics should meet the requirements of various safety and performance requirements including ASTM F 1506, NFPA 2112, NFPA 70E, and MIL C 43829 C (paragraph 2). Further, Stanhope et al. teaches using a fabric with fire retardant yarns on one surface and more comfort having yarns on the second surface. This combination of yarns is disclosed by the applicant as producing improved arc rating properties in lower weight fabric. Further, the prior art teaches using similar combination of blended yarns. Hence, it is reasonable for the prior art to have similar arc ration to weight ratio since the prior art teaches using similar types of yarns in similar fabric structures of similar fabric weights. Thus, it would have been obvious to one having ordinary skill in the art that the fiber blends in the woven fabric should be chosen to minimize the amount of time the fabric would burn for when the flame is removed as well as have god overall fire resistance to meet various known standards. One of ordinary skill in the art would choose to optimize the amount of fibers in the blend that have self-extinguishing properties such as modacrylic fibers to help minimize the values. Thus, claims 1 – 6, 8 – 12, and 22 - 33 are rejected.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanhope et al., Tutterow et al., and Rock et al. as applied to claim 1 above, and further in view of Ohzeki et al. (2017/0295875).
	The features of Stanhope et al., Tutterow et al., and Rock et al. have been set forth above. While Stanhope et al. discloses using modacrylic fibers chosen from PROTEX fibers of SEF fibers (paragraph 17), Stanhope et al. fails to teach specifically using additive containing modacrylic fibers. Ohzeki et al. is drawn to arc resistant acrylic fibers that contain an infrared absorber additive in an amount of 1 to 30 wt% (abstract). Ohzecki et al. discloses that it has been found that when an acrylic fiber comprises an infrared absorber and light reflection and/or light absorption the fibers become arc resistant fibers (paragraph 28). Thus, it would have been obvious to one having ordinary skill in the art to use acrylic fibers with an infrared absorber and light reflection and/or absorption properties, as taught Ohzecki et al., in the modacrylic fibers of the blend taught by Stanhope et al. to improve the arc resistance properties of the modacrylic fibers in the fibers blend. Thus, claim 7 is rejected.
Claim 1 – 6, 9 – 12, and 22 - 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanhope et al. in view of Ashley (2006/0292953).
	Stanhope et al. discloses a flame resistant fabric formed by warp and fill yarns having different contents (abstract). The fabric is designed to have a first yarn predominantly on the face side of the fabric and second yarn predominantly on the body side of the fabric so that the sides have different properties (paragraphs 7, 25, and 26). The body side can include a fiber blend that is softer and more absorbent (paragraph 7). For instance, a comfortable fiber blend (e.g. a blend including one or more cellulosic fibers) can be chosen as the body side yarn to give the fabric better comfort properties (paragraph 26). Additionally, the face side of the fabric can be chosen to have improved durability properties (paragraph 7). Further, the fabric is preferably woven with a twill, satin, or sateen pattern to have a different yarn on each side of the fabric (paragraph 25). Stanhope et al. discloses the fabric has a preferable basis weight range between 5 – 9 oz/yd2 (paragraph 23).
	Stanhope teaches that the face side yarns are formed from a blend including 0 to 100% of one or more of modacrylic fibers, cellulosic fibers, inherently FR fibers and other non-FR fibers (paragraph 31). Further, Stanhope teaches that any suitable fiber blend can be selected as long as the overall fabric remains flame resistant (paragraph 31). Ashley et al. is drawn to a flame retardant fiber blend. Ashley et al. discloses a fiber blend comprising 40% to 65% modacrylic fibers, 10% to 50% cellulosic fibers, up to 25% nylon fibers and 3% to 10% aramid fibers (abstract). Ashley et al. teaches that the yarns made from this blend are suitable for garments worn by those with exposure to flame or electrical arc (abstract). The fabrics made from the blend taught by Ashley et al. were tested to be immediately self-extinguishing and have a char length less than 2 seconds (paragraph 44).  Further the fabric has an arc protection of 8.2 cal/cm2 and 8.7 cal/cm2 (paragraph 43). Additionally, Ashley et al. teaches that the properties are produced ion fabrics with basis weights of about 4.0 oz/yd2 to 10.5 oz/yd2 (paragraph 15). Thus, the fiber blend is known to produce fabrics which meet established fire resistance standards. 
	Thus, it would have been obvious to one having ordinary skill in the art to use as the face side yarn, a yarn which is known to have improved fire resistance and electrical arc properties, such as the blend taught by Ashley et al. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to maximize the fire resistance properties of the fiber blend taught by Ashley by increasing the amount of modacrylic and aramid fibers to the higher end of the ranges disclosed by Ashley, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215. One of ordinary skill in the art would understand that the face side yarn should be designed to maximize the fire resistance of the fabric since the body side yarn is designed to maximize the comfort properties of the chosen yarn. Thus, the modacrylic fibers and aramid fibers would make up at least 60% of the fiber blend for the face side yarn. 
	Additionally, Stanhope et al. teaches that the cellulosic fibers can be fibers such as cotton, rayon, modal, or lyocell fibers which are non FR fibers or treated to be FR fibers (paragraph 18). Thus, it would have been obvious to one having ordinary skill in the art to substitute known cellulosic fibers such as lyocell or rayon fibers for cotton fibers in the blend taught by Ashley et al. since Stanhope teaches that the cellulosic materials are equivalent. 
	Further, Stanhope et al. discloses that the second yarn on the body-facing surface should be designed to be softer and more comfortable. A general fiber blend to be used on the body side of the fabric is taught by Stanhope to include 20 – 80% by weight cellulosic fibers, 0 – 55% by weight modacrylic fibers, 0 – 80% by weight inherently FR fibers, and 0 – 15% by weight other non-FR fibers (paragraph 30). Thus, one of ordinary skill in the art would be motivated to maximize the comfort properties of the body-side yarn by maximizing the amount of cellulosic fibers (i.e., using amounts greater than 70%) and minimizing the amount of inherently FR fibers (i.e., amounts of less than 30%) to improve the comfort of the fabric while maintaining the desired FR and arc standards set for protective garments. Further, since the comfort properties are of importance on the body-side of the fabric it would be obvious to one having ordinary skill in the art to use more modacrylic fibers than aramid fibers since modacrylic fibers are known to have better comfort than aramid fibers. 
	With regards to the amount of cellulosic fibers in the entire fabric. As set forth above it was unclear how the amount of total non-FR cellulose related to the amounts in the yarn blends that weren’t specified as non-FR cellulose. But it would have been within the level of skill to optimize the amount of cellulose fiber in the entire fabric. Since the first yarn includes about less than 50% cellulosic fibers, preferably 15% to 40%, and the second yarn includes at least 65% cellulosic fibers, a fabric made with about a 50/50 mix of each yarn would reasonable have about 40% to 60% cellulose fibers. Therefore, it would be within the level of skill in the art to optimize the fabric to have about 40 to 60% cellulosic fibers.
	Further, Stanhope et al. teaches using a fabric with fire retardant yarns on one surface and more comfort having yarns on the second surface. This combination of yarns is disclosed by the applicant as producing improved arc rating properties in lower weight fabric. Further, the prior art teaches using similar combination of blended yarns. Hence, it is reasonable for the prior art to have similar arc ration to weight ratio since the prior art teaches using similar types of yarns in similar fabric structures of similar fabric weights. Thus, claims 1 – 6, 9 – 12, and 21 - 33 are rejected.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanhope et al. and Ashley et al. as applied to claim 1 above, and further in view of Ohzeki et al. (2017/0295875).
	The features of Stanhope et al. and Ashley et al. have been set forth above. While Stanhope et al. and Ashley et al. disclose using modacrylic fibers, particularly those chosen from PROTEX fibers of SEF fibers (Stanhope et al., paragraph 17), Stanhope et al. fails to teach specifically using additive containing modacrylic fibers. Ohzeki et al. is drawn to arc resistant acrylic fibers that contain an infrared absorber additive in an amount of 1 to 30 wt% (abstract). Ohzecki et al. discloses that it has been found that when an acrylic fiber comprises an infrared absorber and light reflection and/or light absorption the fibers become arc resistant fibers (paragraph 28). Thus, it would have been obvious to one having ordinary skill in the art to use acrylic fibers with an infrared absorber and light reflection and/or absorption properties, as taught Ohzecki et al., in the modacrylic fibers of the blend taught by Stanhope et al. to improve the arc resistance properties of the modacrylic fibers in the fibers blend. Thus, claim 7 is rejected.
Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. The applicant argues that the teaching of Stanhope et al. which uses two different types of yarns to create a fire resistant fabric, fails to teach the specific arc rating. As set forth above, the prior art teaches using similar fabric structure, made from similar types of blended yarns to make a fire resistant fabric. The properties claimed are a result of the fabric structure and the yarn materials. It has been found that as long as there is evidence of record establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999). In other words, the prior art is not required to teach every property of the prior art invention. Defining a new property, or a previously unidentified property of a known material is not patentable. 
	Therefore, the question at hand is does the prior art teach or fairly suggest the woven structure and the combination of two different yarns having the claimed blends which have been shown by the applicant produce the claimed properties. Stanhope provides a strong basis for using a fabric with a front face made from a different material than the back face. The prior art does not need to have the same motivation for making the woven structure as long as the prior art teaches a motivation to use the claimed structure. The rejection above to produce a fire resistant fabric with a fire resistant outer surface and a soft, more comfortable body side teaches using similar ranges of materials in the yarn blends and similar weight fabrics. The applicant has not shown that the prior art would not have the claimed arc protection. And the applicant’s declaration suggests that the property is result of the unique woven structure which is specifically taught by Stanhope et al. Discovering that a prior art material has an improved property is not patentable. 
	Further, stating that each individual reference does not teach the claimed properties fail to acknowledge the property is a result of fabric structure produced by the combination of references. The arc rating property is just a test result that further describes the product. It is not a feature that is added to the fabric separate from the materials, yarn blends and fabric structure. Therefore, the applicant’s arguments against individual references not teaching or having the claimed arc rating is insufficient to overcome the rejection of record.
	With regards to the amount of cellulosic fibers in the entire fabric. As set forth above it was unclear how the amount of total non-FR cellulose related to the amounts in the yarn blends that weren’t specified as non-FR cellulose. But it would have been within the level of skill to optimize the amount of cellulose fiber in the entire fabric. Since the first yarn includes about less than 50% cellulosic fibers, preferably 15% to 40%, and the second yarn includes at least 65% cellulosic fibers, a fabric made with about a 50/50 mix of each yarn would reasonable have about 40% to 60% cellulose fibers. Therefore, it would be within the level of skill in the art to optimize the fabric to have about 40 to 60% cellulosic fibers. Thus, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
June 2, 2022



/JENNA L JOHNSON/Primary Examiner, Art Unit 1789